ALTENBERND, Judge.
McNair appeals his convictions for trafficking in and possession with intent to sell cocaine. Because the same cocaine was the basis for both convictions and because the offenses occurred prior to the 1988 amendment to section 775.021(4), Florida Statutes (1985), appellant’s conviction for trafficking is affirmed, but we reverse his conviction for possession with intent to sell cocaine. State v. Smith, 547 So.2d 613 (Fla.1989); Carawan v. State, 515 So.2d 161 (Fla. 1987).
Affirmed in part, reversed in part, and remanded.
RYDER, A.C.J., and BOARDMAN, EDWARD F., (Ret.) J., concur.